Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “wherein a configuration based on the DCI detected in the first search space on the component carrier for the additional carrier is only applied for a transmission in case of a grant for uplink but is discarded in case of a grant for downlink.”  Independent claim 10 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Konno et al. (US 2013/0003711) teaches a cross-carrier scheduling method/system which monitors a first search space on the component carrier and a second search space on the additional carrier, wherein the first search space includes a subset of resources not associated with the additional carrier (See [0049]-[0050] and Fig. 1; The UE monitors a first PDCCH (first search space) in CC-B (component carrier) and monitors a second PDCCH (second search space) on CC-D (additional carrier)),
detects one or a plurality of downlink control information (DCI) on the first and/or second search space (See [0073]; DCI 11, 12, 13, 14 and 15 is detected/extracted from first and second PDCCHs/search spaces), and
responsive to the DCI detected on the first search space containing information related to the downlink transmission, receives downlink transmission on the component carrier (See [0055]-[0056] and Fig. 1; Responsive to DCI 12 detected in the first PDCCH/search space on CC-B (component carrier), the terminal receives downlink transmission 22 on CC-B (component carrier)), and

Konno does not teach that a size of the DCI carrying an uplink grant for the additional carrier is padded to a size of the DCI carrying a downlink grant for the component carrier.  Nor does Konno teach that a configuration based on the DCI detected in the first search space on the component carrier for the additional carrier is only applied for a transmission in case of a grant for uplink but is discarded in case of a grant for downlink.
Kim et al. (US 2014/0105150) teaches that a size of the DCI carrying an uplink grant is padded to a size of the DCI carrying a downlink grant (“In FIG. 13, the bit size of a DCI format through which a DL grant is transmitted is greater than the bit size of a DCI format through which a UL grant is transmitted by 2 bits, and thus bit size matching is performed by padding the UL grant with two Os.” – See [0136]; The DCI for a UL grant is padded with two bits to match the size of a DCI for a DL grant).  However, Kim also does not teach that a configuration based on the DCI detected in the first search space on the component carrier for the additional carrier is only applied for a transmission in case of a grant for uplink but is discarded in case of a grant for downlink.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-7 and 10-16 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478